DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“storage unit configured to store input data, a neural network instruction, and an operation result” in claim 1, which is construed as “magnetic storage medium or magneto-optical storage medium, for example, a resistance random access memory (RRAM), a DRAM, an SRAM, an embedded DRAM (ED RAM), a high bandwidth memory (HBM), a hybrid memory cube (HMC)” and equivalents (See specification at page 35);
“mapping unit configured to process the input data after receiving the input data to obtain processed input data” in claims 1 and 10;
“first input caching unit is configured to cache first input data obtained from the storage unit by the direct memory access unit” in claim 1, which is construed as “magnetic storage medium or magneto-optical storage medium, for example, a resistance random access memory (RRAM), a DRAM, an SRAM, an embedded DRAM (ED RAM), a high bandwidth memory (HBM), a hybrid memory cube (HMC)” and equivalents (See specification at page 35);
“second input caching unit is configured to cache second cache data obtained from the storage unit by the direct memory access unit” in claim 1, which is construed as “magnetic storage medium or magneto-optical storage medium, for example, a resistance random access memory (RRAM), a DRAM, an SRAM, an embedded DRAM (ED RAM), a high bandwidth memory (HBM), a hybrid memory cube (HMC)” and equivalents (See specification at page 35);
“instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit” in claims 1 and 10;
“operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result” in claims 1 and 10, which is construed as “hardware processor, for example, a central processing unit (CPU), a graphics processing unit (GPU), a field-programmable gate array (FPGA), a digital signal processor (DSP), and an application specific integrated circuit (ASIC)” and equivalents (See specification at page 35);
“output caching unit configured to cache the operation result” in claims 1 and 10;
“direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the mapping unit, or the output caching unit” in claim 1;
“second sparse processing unit configured to receive the first input data, obtain first connection data according to the first input data, and transmit the first connection data to a connection processing unit” in claim 2;
“third sparse processing unit configured to receive the second input data, obtain second connection data according to the second input data, and transmit the second connection data to the connection processing unit” in claim 2;
“connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit” in claim 2;
“second data processing unit configured to process the first input data and the second input data according to the third connection data after receiving the first input data, the second input data, and the third connection data to obtain first output data and second output data” in claim 2;
“instruction caching unit is configured to cache the neural network instruction read by the direct memory access unit” in claim 9, which is construed as “magnetic storage medium or magneto-optical storage medium, for example, a resistance random access memory (RRAM), a DRAM, an SRAM, an embedded DRAM (ED RAM), a high bandwidth memory (HBM), a hybrid memory cube (HMC)” and equivalents (See specification at page 35); 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims are objected to because of the following informalities:
In claim 1, at lines 17-18 of the claim, “; and an output caching unit configured to cache the operation result.” should be amended to recite “; [[and]] an output caching unit configured to cache the operation result[[.]];and” to provide proper punctuation. 
In claim 4, at lines 3-4 of the claim, “the second connection processing unit” should be amended to recite “a second connection processing unit” to provide proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “mapping unit configured to process the input data after receiving the input data to obtain processed input data“, which is recited in claims 1 and 10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification (e.g. at pages 7-8) states that the claimed processing is performed by determining whether an absolute value of each of the at least one input neuron is greater than a first threshold and deleting the input neuron or retaining and outputting the input neuron based on the determination. There is no disclosure of any particular structure, either explicitly or implicitly, to perform the processing. The indicated determination isn’t adequate structure for performing the processing because it doesn’t describe a particular structure for performing the function. Although the specification (e.g. at pages 8 and 12-13) indicates that mapping unit comprises various “sparse processing units”, “data processing units”, and “connection processing units” that perform aspects of the processing and determining, as detailed further below, these units themselves are devoid of adequate structure to perform the indicated functions. As would be recognized by those of ordinary skill in the art, determining whether an absolute value of each of the at least one input neuron is greater than a first threshold and deleting the input neuron or retaining and outputting the input neuron based on the determination can be performed in in number of ways in hardware, software, or a combination of the two. The specification doesn’t provide sufficient details such that one of ordinary skill in the art would understand which structure, materials, or acts perform the claimed function. 
Claim limitation “instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit“, which is recited in claims 1 and 10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the function. In particular, the specification (e.g. at pages 17, 20, and 26) merely restates the function. There is no disclosure of any particular structure, either explicitly or implicitly, to perform the obtaining the neural network instruction from an instruction caching unit and decoding the neural network instruction into a microinstruction executed by an operation unit. As would be recognized by those of ordinary skill in the art, obtaining the neural network instruction from an instruction caching unit and decoding the neural network instruction into a microinstruction executed by an operation unit can be performed in a number of ways in hardware, software, or a combination of the two. The specification doesn’t provide sufficient details such that one of ordinary skill in the art would understand which structure, materials, or acts perform the claimed function. 
Claim limitation “output caching unit configured to cache the operation result“, which is recited in claims 1 and 10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the function. In particular, the specification (e.g. at pages 17, 20, and 26) merely restates the function. There is no disclosure of any particular structure, either explicitly or implicitly, to perform the caching of the operation result. As would be recognized by those of ordinary skill in the art, caching the operation result can be performed in a number of ways in hardware, software, or a combination of the two. The specification doesn’t provide sufficient details such that one of ordinary skill in the art would understand which structure, materials, or acts perform the claimed function. 
Claim limitation “direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the mapping unit, or the output caching unit“, which is recited in claim 1,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification (e.g. at pages 16 and 19) states that the claimed reading/writing is performed by: reading the neural network instruction from the storage unit; writing the neural network instruction into the instruction caching unit; reading the input neuron and the weight from the storage unit; writing the input neuron and the weight to the mapping unit; reading the operation result from the output caching unit; and writing the operation result into the storage. There is no disclosure of any particular structure, either explicitly or implicitly, to perform the reading/writing. The indicated reading/writing from specific units isn’t adequate structure for the recited reading/writing because it doesn’t describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, reading/writing from various units can be performed in in number of ways in hardware, software, or a combination of the two. The specification doesn’t provide sufficient details such that one of ordinary skill in the art would understand which structure, materials, or acts perform the claimed function. 
Claim limitation “second sparse processing unit configured to receive the first input data, obtain first connection data according to the first input data, and transmit the first connection data to a connection processing unit“, which is recited in claim 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the function. In particular, the specification (e.g. at page 12) merely restates the function. There is no disclosure of any particular structure, either explicitly or implicitly, to perform the receiving, obtaining, and transmitting. As would be recognized by those of ordinary skill in the art, receiving the first input data, obtaining first connection data according to the first input data, and transmitting the first connection data to a connection processing unit can be performed in a number of ways in hardware, software, or a combination of the two. The specification doesn’t provide sufficient details such that one of ordinary skill in the art would understand which structure, materials, or acts perform the claimed function. 
Claim limitation “third sparse processing unit configured to receive the second input data, obtain second connection data according to the second input data, and transmit the second connection data to the connection processing unit“, which is recited in claim 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the function. In particular, the specification (e.g. at page 13) merely restates the function. There is no disclosure of any particular structure, either explicitly or implicitly, to perform the receiving, obtaining, and transmitting. As would be recognized by those of ordinary skill in the art, receiving the second input data, obtaining second connection data according to the second input data, and transmitting the second connection data to the connection processing unit can be performed in a number of ways in hardware, software, or a combination of the two. The specification doesn’t provide sufficient details such that one of ordinary skill in the art would understand which structure, materials, or acts perform the claimed function. 
Claim limitation “connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit“, which is recited in claim 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the function. In particular, the specification (e.g. at page 13) merely restates the function. There is no disclosure of any particular structure, either explicitly or implicitly, to perform the obtaining and transmitting. As would be recognized by those of ordinary skill in the art, obtaining the third connection data according to the first connection data and the second connection data, and transmitting the third connection data to a second data processing unit can be performed in a number of ways in hardware, software, or a combination of the two. The specification doesn’t provide sufficient details such that one of ordinary skill in the art would understand which structure, materials, or acts perform the claimed function. 
Claim limitation “second data processing unit configured to process the first input data and the second input data according to the third connection data after receiving the first input data, the second input data, and the third connection data to obtain first output data and second output data“, which is recited in claim 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification (e.g. at page 15) states that the claimed processing is performed by selecting the data related to the third connection data from the third input data (the input neuron or the weight) as the fourth output data according to the third connection data and selecting the data related to the third connection data from the fourth connection data as the fifth output data according to the third connection data. There is no disclosure of any particular structure, either explicitly or implicitly, to perform the processing. The indicated selecting isn’t adequate structure for performing the processing because it doesn’t describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, selecting the data related to the third connection data from the third input data (the input neuron or the weight) as the fourth output data according to the third connection data and selecting the data related to the third connection data from the fourth connection data as the fifth output data according to the third connection data can be performed in in number of ways in hardware, software, or a combination of the two. The specification doesn’t provide sufficient details such that one of ordinary skill in the art would understand which structure, materials, or acts perform the claimed function.
Therefore, claims 1, 2, and 10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-9 depend from claim 1 and are rejected for incorporating, and failing to correct, the deficiencies noted above regarding claim 1 (as well as claim 2, as appropriate).

Regarding claim 17, the parenthetical “(adjacent to the element)” renders the claim indefinite because it is unclear whether the included language (i.e. adjacent to the element) is part of the claimed language. Additionally, the included language is indefinite because it is not clear what element “the element” references because multiple elements are previously recited in the claim. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above regarding claims 1-10, the disclosure doesn’t provide adequate structure to perform the claimed functions of: processing the input data after receiving the input data to obtain processed input data; obtaining the neural network instruction from an instruction caching unit and decoding the neural network instruction into a microinstruction executed by an operation unit; caching the operation result; reading/writing data between the storage unit and an instruction caching unit, the mapping unit, or the output caching unit; receiving the first input data, obtaining first connection data according to the first input data, and transmitting the first connection data to a connection processing unit; receiving the second input data, obtaining second connection data according to the second input data, and transmitting the second connection data to the connection processing unit; obtaining third connection data according to the first connection data and the second connection data, and transmitting the third connection data to a second data processing unit; and processing the first input data and the second input data according to the third connection data after receiving the first input data, the second input data, and the third connection data to obtain first output data and second output data. The specification doesn’t demonstrate that applicant has made an invention that achieves the claimed function because the invention isn’t described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 12-20 and 22 of copending Application No. 16/697191 (‘191 application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 2-9, 12-20 and 22 of the ‘191 application (as indicated in the table below). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ‘191 application in view of Zhang et al., “Cambricon-X: An Accelerator for Sparse Neural Networks” (herein Zhang). Claim 11 of the ‘191 application teaches the elements of the claim 9 (as indicated in the table below) except for that the instruction caching unit is configured to cache the neural network instruction read by the direct memory access unit. However, in the same field of neural networks, Zhang teaches an instruction caching unit is configured to cache the neural network instruction read by a direct memory access unit [The instruction buffer stores instructions read by the DMA. See Zhang at section III(D); section III(F), 2nd paragraph]. A person of ordinary skill in the art would have recognized that instruction caching is beneficial for providing instructions at a faster speed than main memory, thereby facilitating higher processing performance. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the neural network operation module of claim 11 of the ‘191 application so that the instruction caching unit is configured to cache the neural network instruction read by a direct memory access unit in order to increase processing performance. This is a provisional nonstatutory double patenting rejection.

Instant Application (No. 16/697196)
Copending Application No. 16/697191
1. A neural network operation module, comprising 

a storage unit configured to store input data, a neural network instruction, and an operation result, wherein 

a mapping unit configured to process the input data after receiving the input data to obtain processed input data, wherein the processed input data includes a processed input neuron and a processed weight; 

the input data includes first input data and second input data, the neural network operation module further includes a first input caching unit and a second input caching unit between the direct memory access unit and the mapping unit, wherein 

the first input caching unit is configured to cache first input data obtained from the storage unit by the direct memory access unit, wherein the first input data includes at least one input neuron or at least one weight, and 

the second input caching unit is configured to cache second cache data obtained from the storage unit by the direct memory access unit, wherein the second cache data includes at least one input neuron or at least one weight, and the second cache data is inconsistent with the first cache data; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result. 

a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the mapping unit, or the output caching unit.
1. A neural network operation module, comprising: 

a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the input data includes at least one input neuron and at least one weight, and the processed input data includes a processed input neuron and a processed weight; 

a storage unit configured to store the processed input neuron, the processed weight, a neural network instruction, and an operation result; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit;

the operation unit configured to obtain the processed input neuron and the processed weight from a first input caching unit and a second input caching unit, and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; 

an output caching unit configured to cache the operation result; and 

a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the first input caching unit, the second input caching unit, or the output caching unit.


2. The neural network operation module of claim 1, wherein 

the instruction caching unit is configured to cache the neural network instruction read by the direct memory access unit, 

the first input caching unit configured to cache first cache data read by the direct memory access unit, wherein the first cache data is the processed input neuron or the processed weight, and 

the second input caching unit is configured to cache second cache data read by the direct memory access unit, wherein the second cache data is the processed weight or the processed input neuron, and the second cache data is inconsistent with the first cache data.
2. The neural network operation module of claim 1, wherein the mapping unit includes: 

a second sparse processing unit configured to receive the first input data, obtain first connection data according to the first input data, and transmit the first connection data to a connection processing unit, 

a third sparse processing unit configured to receive the second input data, obtain second connection data according to the second input data, and transmit the second connection data to the connection processing unit, 

the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, 

the second data processing unit configured to process the first input data and the second input data according to the third connection data after receiving the first input data, the second input data, and the third connection data to obtain first output data and second output data, 

when the first input data includes the at least one input neuron and the second input data includes the at least one weight, the first connection data is connection data of the input neuron, the second connection data is connection data of the weight, the first output data is the processed input neuron, and the second output data is the processed weight; when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the first output data is the processed weight, and the second output data is the processed input neuron.
4. The neural network operation module of claim 1, wherein the mapping unit includes: 

a second sparse processing unit configured to receive third input data, obtain first connection data according to the third input data, and transmit the first connection data to a connection processing unit, 

a third sparse processing unit configured to receive fourth input data, obtain second connection data according to the fourth input data, and transmit the second connection data to the connection processing unit, 

the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, 

the second data processing unit configured to process the third input data and the fourth input data according to the third connection data after receiving the third input data, the fourth input data, and the third connection data to obtain fourth output data and fifth output data, and 

when the third input data includes the at least one input neuron and the fourth input data includes the at least one weight, the first connection data is the connection data of the input neuron, the second connection data is the connection data of the weight, the fourth output data is the processed input neuron, and the fifth output data is the processed weight, when the third input data includes the at least one weight and the fourth input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the fourth output data is the processed weight, and the fifth output data is the processed input neuron.
3. The neural network operation module of claim 2, wherein the connection data of the input neuron and the connection data of the weight being represented in a form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 

when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron corresponding to the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.
5. The neural network operation module of claim 3, wherein the connection data of the input neuron and the connection data of the weight being represented in a form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 


when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 


when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.
4. The neural network operation module of claim 3, wherein when both the first connection data and the second connection data are represented in the form of stride index, and strings representing the first connection data and the second connection data are stored in an order of the physical address from low to high, the second connection processing unit is configured to: 

accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose fourth connection data, similarly, perform the same operation on the string of the second connection data to obtain fifth connection data, 

select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and 

perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
6. The neural network operation module of claim 5, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride index, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the connection processing unit is configured to: 

accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose fourth connection data, similarly, perform the same operation on the string of the second connection data to obtain fifth connection data, 

select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and 

perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
5. The neural network operation module of claim 3, wherein when both the first connection data and the second connection data are represented in the form of direct index, the second connection processing unit is configured to perform an AND operation on the first connection data and the second connection data to obtain the third connection data.
7. The neural network operation module of claim 5, wherein when both the first connection data and the second connection data are represented in the form of direct index, the connection processing unit is configured to perform an AND operation on the first connection data and the second connection data to obtain the third connection data.
6. The neural network operation module of claim 3, wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, the second connection processing unit is configured to: 

when the first connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of direct index, 

when the second connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of direct index, and 

perform the AND operation on the first connection data and the second connection data to obtain the third connection data.
8. The neural network operation module of claim 5, wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, the connection processing unit is configured to: 


when the first connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of direct index, 

when the second connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of direct index, and 

perform the And operation on the first connection data and the second connection data to obtain the third connection data.
7. The neural network operation module of claim 6, wherein when the strings representing the first connection data and the second connection data are stored in an order of physical address from low to high, the second connection processing unit is further configured to: 

when the first connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of stride index, 

when the second connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of stride index, 

accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the fourth connection data, similarly, perform the same operation on a string of the second connection data to obtain the fifth connection data, 

select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and 

perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
9. The neural network operation module of claim 8, wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, and the strings representing the first connection data and the second connection data are stored in an order of physical address from low to high, the connection processing unit is further configured to: 

when the first connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of stride index, 

when the second connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of stride index, 

accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the fourth connection data, similarly, perform the same operation on a string of the second connection data to obtain the fifth connection data, 

select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and 

perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.




8. The neural network operation module of claim 1, wherein before processing the input data, the mapping unit is further configured to: 

group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, 

group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights.
10. The neural network operation module of claim 1, wherein before processing the input data, the mapping unit is further configured to: 

group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that a count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 


when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, 

group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights.
9. The neural network operation module of claim 1, wherein the neural network operation module is configured to perform a sparse neural network operation and a dense neural network operation, and wherein the instruction caching unit is configured to cache the neural network instruction read by the direct memory access unit.
11. The neural network operation module of claim 1, wherein the neural network operation module is configured to perform a sparse neural network operation and a dense neural network operation.
10. An electronic device, comprising a neural network operation module that includes: 

a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the processed input data includes a processed input neuron and a processed weight; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result.
12. An electronic device, comprising a neural network operation module that includes: 

a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the input data includes at least one input neuron and at least one weight, and the processed input data includes a processed input neuron and a processed weight; 

a storage unit configured to store the processed input neuron, the processed weight, a neural network instruction, and an operation result; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed input neuron and the processed weight from a first input caching unit and a second input caching unit, and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; 

an output caching unit configured to cache the operation result; and 

a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the first input caching unit, the second input caching unit, or the output caching unit.
11. A neural network operation method, comprising 

processing input data to obtain processed input data; 

obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction; and 

performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result.
13. A neural network operation method, comprising 


processing input data to obtain processed input data; 

obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction; and 

performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result, wherein the processing the input data to obtain the processed input data includes: when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight.
12. The method of claim 11, wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: 

grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, 

grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights.
14. The neural network operation module of claim 13, wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: 

grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, 

grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights.
13. The method of claim 11, wherein the input data includes first input data and second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: 

processing the second input data to obtain the first connection data and the processed second output data, 

processing the first input data according to the first connection data to obtain the processed second input data, and 

when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron.
15. The method of claim 13, wherein the input data includes the first input data and the second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: 

processing the second input data to obtain the first connection data and the processed second output data, 

processing the first input data according to the first connection data to obtain the processed second input data, and 

when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron.
14. The method of claim 11, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: 

obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, 

processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and 

processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight.
16. The method of claim 13, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: 

obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, 

processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and 

processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight.
15. The neural network operation module of claim 14, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
17. The method of claim 16, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
16. The method of claim 14, wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, 

when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and 

performing the and operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
18. The method of claim 16, wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, 

when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and 

performing the AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
17. The method of claim 14, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
19. The method of claim 16, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
18. The method of claim 14, when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, 

when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
20. The method of claim 16, when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, 

when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
19. The method of claim 13, wherein the processing the input data to obtain the processed input data includes: 



when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight.
13. A neural network operation method, comprising processing input data to obtain processed input data; 

…

when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight.
20. The method of claim 16, wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 

when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.
22. The method of claim 16, wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 


when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.


Claims 11-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11-18 of copending Application No. 16/697198 (the ‘198 application) (as indicated in the table below). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1, 8, 10, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 8, 10, 19, and 20 of copending Application No. 16/697198 (the ‘198 application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 10, 19, and 20 of the instant application are anticipated by claims 2, 8, 10, 19, and 20 the ‘198 application (as indicated in the table below). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the ‘198 application in view of Zhang. Claim 9 of the ‘198 application teaches the elements of the claim 9 (as indicated in the table below) except for that the instruction caching unit is configured to cache the neural network instruction read by the direct memory access unit. However, in the same field of neural networks, Zhang teaches an instruction caching unit is configured to cache the neural network instruction read by a direct memory access unit [The instruction buffer stores instructions read by the DMA. See Zhang at section III(D); section III(F), 2nd paragraph]. A person of ordinary skill in the art would have recognized that instruction caching is beneficial for providing instructions at a faster speed than main memory, thereby facilitating higher processing performance. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the neural network operation module of claim 9 of the ‘198 application so that the instruction caching unit is configured to cache the neural network instruction read by a direct memory access unit in order to increase processing performance. This is a provisional nonstatutory double patenting rejection.

Instant Application (No. 16/697196)
Copending Application No. 16/697198
1. A neural network operation module, comprising 

a storage unit configured to store input data, a neural network instruction, and an operation result, wherein 

a mapping unit configured to process the input data after receiving the input data to obtain processed input data, wherein the processed input data includes a processed input neuron and a processed weight; 

the input data includes first input data and second input data, the neural network operation module further includes a first input caching unit and a second input caching unit between the direct memory access unit and the mapping unit, wherein 

the first input caching unit is configured to cache first input data obtained from the storage unit by the direct memory access unit, wherein the first input data includes at least one input neuron or at least one weight, and 

the second input caching unit is configured to cache second cache data obtained from the storage unit by the direct memory access unit, wherein the second cache data includes at least one input neuron or at least one weight, and the second cache data is inconsistent with the first cache data; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result. 

a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the mapping unit, or the output caching unit.
1. A neural network operation module, comprising 

a storage unit configured to store first input data and connection data of the first input data, processed second input data, a neural network instruction, and an operation result, wherein the first input data is an input neuron or a weight, the connection data of the first input data is connection data of the input neuron or connection data of the weight, and the processed second input data is a processed input neuron or a processed weight; 

a mapping unit configured to obtain the first input data and the connection data of the first input data, process the first input data according to the connection data of the first input data to obtain processed first input data, wherein the processed first input data is the processed input neuron or the processed weight; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed first input data and the processed second input data and then perform an artificial neural network operation on the processed first input data and the processed second input data according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result.


2. The neural network operation module of claim 1, further comprising 

a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the mapping unit, a first input caching unit, a second input caching unit, or the output caching unit, and 

the first input caching unit is configured to cache the first input data, the connection data of the first input data, or the processed first input data, 

the second input caching unit is configured to cache the processed second input data, and the processed second input data is inconsistent with the processed first input data, and 

the instruction caching unit configured to cache the neural network instruction read by the direct memory access unit.
8. The neural network operation module of claim 1, wherein before processing the input data, the mapping unit is further configured to: 

group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, 

group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights.
8. The neural network operation module of claim 5, wherein before processing the first input data, the mapping unit is further configured to: 

group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, 

group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights.
9. The neural network operation module of claim 1, wherein the neural network operation module is configured to perform a sparse neural network operation and a dense neural network operation, and wherein the instruction caching unit is configured to cache the neural network instruction read by the direct memory access unit.
9. The neural network operation module of claim 1, wherein the neural network operation module is configured to perform a sparse neural network operation and a dense neural network operation.
10. An electronic device, comprising a neural network operation module that includes: 

a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the processed input data includes a processed input neuron and a processed weight; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result.
10. An electronic device, comprising a neural network operation module that includes: 

a storage unit configured to store first input data and connection data of the first input data, processed second input data, a neural network instruction, and an operation result, wherein the first input data is an input neuron or a weight, the connection data of the first input data is connection data of the input neuron or connection data of the weight, and the processed second input data is a processed input neuron or a processed weight; 

a mapping unit configured to obtain the first input data and the connection data of the first input data, process the first input data according to the connection data of the first input data to obtain processed first input data, wherein the processed first input data is the processed input neuron or the processed weight; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed first input data and the processed second input data and then perform an artificial neural network operation on the processed first input data and the processed second input data according to the microinstruction to obtain the operation result; and an output caching unit configured to cache the operation result.
11. A neural network operation method, comprising 

processing input data to obtain processed input data; 

obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction; and 

performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result.
11. A neural network operation method, comprising 

processing input data to obtain processed input data; 

obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction; and 

performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result.
12. The method of claim 11, wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: 

grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, 

grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights.
12. The method of claim 11, wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: 

grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, 

grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights.
13. The method of claim 11, wherein the input data includes first input data and second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: 

processing the second input data to obtain the first connection data and the processed second output data, 

processing the first input data according to the first connection data to obtain the processed second input data, and 

when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron.
13. The method of claim 11, wherein the input data includes the first input data and the second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: 

processing the second input data to obtain the first connection data and the processed second output data, 

processing the first input data according to the first connection data to obtain the processed second input data, and 

when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron.
14. The method of claim 11, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: 

obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, 

processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and 

processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight.
14. The method of claim 11, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: 

obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, 

processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and 

processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight.
15. The neural network operation module of claim 14, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
15. The neural network operation module of claim 14, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
16. The method of claim 14, wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, 

when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and 

performing the and operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
16. The method of claim 14, wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, 

when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and 

performing the and operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
17. The method of claim 14, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
17. The method of claim 14, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
18. The method of claim 14, when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, 

when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
18. The method of claim 14, when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, 

when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
19. The method of claim 13, wherein the processing the input data to obtain the processed input data includes: 

when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and 

when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight.
19. The method of claim 11, wherein the processing the input data to obtain the processed input data includes: 

when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and 

when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight.
20. The method of claim 16, wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 

when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.
20. The method of claim 14, wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 

when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.


Claims 11-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16-19 of copending Application No. 16/697198 (the ‘198 application) (as indicated in the table below). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-7, 10, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 4-8, and 20-23 of copending Application No. 16/697189 (the ‘189 application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 10, and 15-20 of the instant application are anticipated by claims 2, 4-8, and 20-23 of the ‘189 application (as indicated in the table below). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Instant Application (No. 16/697196)
Copending Application No. 16/697189
1. A neural network operation module, comprising 

a storage unit configured to store input data, a neural network instruction, and an operation result, wherein 

a mapping unit configured to process the input data after receiving the input data to obtain processed input data, wherein the processed input data includes a processed input neuron and a processed weight; 

the input data includes first input data and second input data, the neural network operation module further includes a first input caching unit and a second input caching unit between the direct memory access unit and the mapping unit, wherein 

the first input caching unit is configured to cache first input data obtained from the storage unit by the direct memory access unit, wherein the first input data includes at least one input neuron or at least one weight, and 

the second input caching unit is configured to cache second cache data obtained from the storage unit by the direct memory access unit, wherein the second cache data includes at least one input neuron or at least one weight, and the second cache data is inconsistent with the first cache data; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result. 

a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the mapping unit, or the output caching unit.
1. A neural network operation module, comprising: 

a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the input data includes at least one input neuron and at least one weight, and the processed input data includes a processed input neuron and a processed weight; 

a storage unit configured to store the processed input neuron, the processed weight, a neural network instruction, and an operation result; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed input neuron and the processed weight from a first input caching unit and a second input caching unit, and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result.


2. The neural network operation module of claim 1, further comprising 

a direct memory access unit configured to read/write data between the storage unit and 

an instruction caching unit, the first input caching unit, the second input caching unit, or the output caching unit, the instruction caching unit configured to cache the neural network instruction read by the direct memory access unit, 

the first input caching unit configured to cache first cache data read by the direct memory access unit, wherein the first cache data is the processed input neuron or the processed weight, and 

the second input caching unit configured to cache second cache data read by the direct memory access unit, wherein the second cache data is the processed weight or the processed input neuron, and the second cache data is inconsistent with the first cache data.
2. The neural network operation module of claim 1, wherein the mapping unit includes: 

a second sparse processing unit configured to receive the first input data, obtain first connection data according to the first input data, and transmit the first connection data to a connection processing unit, 

a third sparse processing unit configured to receive the second input data, obtain second connection data according to the second input data, and transmit the second connection data to the connection processing unit, 

the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, 

the second data processing unit configured to process the first input data and the second input data according to the third connection data after receiving the first input data, the second input data, and the third connection data to obtain first output data and second output data, 

when the first input data includes the at least one input neuron and the second input data includes the at least one weight, the first connection data is connection data of the input neuron, the second connection data is connection data of the weight, the first output data is the processed input neuron, and the second output data is the processed weight; when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the first output data is the processed weight, and the second output data is the processed input neuron.
4. The neural network operation module of claim 1, wherein the mapping unit includes: 

a second sparse processing unit configured to receive third input data, obtain first connection data according to the third input data, and transmit the first connection data to a connection processing unit, 

a third sparse processing unit configured to receive fourth input data, obtain second connection data according to the fourth input data, and transmit the second connection data to the connection processing unit, 

the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, 

the second data processing unit configured to process the third input data and the fourth input data according to the third connection data after receiving the third input data, the fourth input data, and the third connection data to obtain fourth output data and fifth output data, and 

when the third input data includes the at least one input neuron and the fourth input data includes the at least one weight, the first connection data is the connection data of the input neuron, the second connection data is the connection data of the weight, the fourth output data is the processed input neuron, and the fifth output data is the processed weight, when the third input data includes the at least one weight and the fourth input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the fourth output data is the processed weight, and the fifth output data is the processed input neuron.
3. The neural network operation module of claim 2, wherein the connection data of the input neuron and the connection data of the weight being represented in a form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 

when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron corresponding to the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.
5. The neural network operation module of claim 3, wherein the connection data of the input neuron and the connection data of the weight being represented in a form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 

when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold,

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron…
4. The neural network operation module of claim 3, wherein when both the first connection data and the second connection data are represented in the form of stride index, and strings representing the first connection data and the second connection data are stored in an order of the physical address from low to high, the second connection processing unit is configured to: 

accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose fourth connection data, similarly, perform the same operation on the string of the second connection data to obtain fifth connection data, 

select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and 

perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
5. The neural network operation module of claim 3, wherein
…

wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride index, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the connection processing unit is configured to: 

accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose fourth connection data, similarly, perform the same operation on the string of the second connection data to obtain fifth connection data, 

select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and 

perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data…
5. The neural network operation module of claim 3, wherein when both the first connection data and the second connection data are represented in the form of direct index, the second connection processing unit is configured to perform an AND operation on the first connection data and the second connection data to obtain the third connection data.
5. The neural network operation module of claim 3, wherein
…
wherein when both the first connection data and the second connection data are represented in the form of direct index, the connection processing unit is configured to perform an AND operation on the first connection data and the second connection data to obtain the third connection data…
6. The neural network operation module of claim 3, wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, the second connection processing unit is configured to: 









when the first connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of direct index, 

when the second connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of direct index, and 

perform the AND operation on the first connection data and the second connection data to obtain the third connection data.
5. The neural network operation module of claim 3, wherein
…
the connection processing unit is configured to perform an AND operation on the first connection data and the second connection data to obtain the third connection data, 


and wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, the connection processing unit is configured to: 

when the first connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of direct index, 

when the second connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of direct index, and 

perform the operation on the first connection data and the second connection data to obtain the third connection data
7. The neural network operation module of claim 6, wherein when the strings representing the first connection data and the second connection data are stored in an order of physical address from low to high, the second connection processing unit is further configured to: 




when the first connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of stride index, 

when the second connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of stride index, 

accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the fourth connection data, similarly, perform the same operation on a string of the second connection data to obtain the fifth connection data, 

select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and 

perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
6. The neural network operation module of claim 5, wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, and the strings representing the first connection data and the second connection data are stored in an order of physical address from low to high, the connection processing unit is further configured to: 

when the first connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of stride index, 

when the second connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of stride index, 

accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the fourth connection data, similarly, perform the same operation on a string of the second connection data to obtain the fifth connection data, 

select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and 

perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
8. The neural network operation module of claim 1, wherein before processing the input data, the mapping unit is further configured to: 

group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, 

group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights.
7. The neural network operation module of claim 1, wherein before processing the input data, the mapping unit is further configured to: 

group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that a count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, 

group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights.
10. An electronic device, comprising a neural network operation module that includes: 

a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the processed input data includes a processed input neuron and a processed weight; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result.
8. A neural network operation module, comprising 


a storage unit configured to store first input data and connection data of the first input data, processed second input data, a neural network instruction, and an operation result, wherein the first input data is an input neuron or a weight, the connection data of the first input data is connection data of the input neuron or connection data of the weight, and the processed second input data is a processed input neuron or a processed weight; 

a mapping unit configured to obtain the first input data and the connection data of the first input data, process the first input data according to the connection data of the first input data to obtain processed first input data, wherein the processed first input data is the processed input neuron or the processed weight; 

an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

the operation unit configured to obtain the processed first input data and the processed second input data and then perform an artificial neural network operation on the processed first input data and the processed second input data according to the microinstruction to obtain the operation result; and 

an output caching unit configured to cache the operation result.
11. A neural network operation method, comprising 

processing input data to obtain processed input data; 

obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction; and 

performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result.
16. A neural network operation method, comprising 

processing input data to obtain processed input data; 

obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction; and 

performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result.
12. The method of claim 11, wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: 

grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, 

grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights.
17. The method of claim 16, wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: 

grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, 

determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, 

when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, 

grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, 

determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and 

when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights.
13. The method of claim 11, wherein the input data includes first input data and second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: 

processing the second input data to obtain the first connection data and the processed second output data, 

processing the first input data according to the first connection data to obtain the processed second input data, and 

when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron.
18. The method of claim 16, wherein the input data includes the first input data and the second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: 

processing the second input data to obtain the first connection data and the processed second output data, 

processing the first input data according to the first connection data to obtain the processed second input data, and 

when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron.
14. The method of claim 11, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: 

obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, 

processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and 

processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight.
19. The method of claim 16, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: 

obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, 

processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and 

processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight.
15. The neural network operation module of claim 14, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
20. The neural network operation module of claim 19, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data…

16. The method of claim 14, wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 



when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, 

when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and 

performing the and operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
20. The neural network operation module of claim 19, 
… 
wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, 

when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and 

performing the and operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data…
17. The method of claim 14, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 


accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
20. The neural network operation module of claim 19,
…
wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
18. The method of claim 14, when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, 

when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
21. The method of claim 20, when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: 

when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, 

when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, 

accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, 

selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and 

performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
19. The method of claim 13, wherein the processing the input data to obtain the processed input data includes: 

when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and 

when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight.
22. The method of claim 16, wherein the processing the input data to obtain the processed input data includes: 

when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and 

when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight.
20. The method of claim 16, wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 

when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.
23. The method of claim 20, wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: 

when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, 

when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, 

when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and 

when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., “Cambricon-X: An Accelerator for Sparse Neural Networks” (herein Zhang).

Regarding claim 1, Zhang teaches a neural network operation module, comprising 
a storage unit configured to store input data, a neural network instruction, and an operation result [Off chip memory stores the various data, including input, instructions, and results. See Zhang at III(E), 3rd paragraph; section III(F), 2nd paragraph], wherein 
a mapping unit configured to process the input data after receiving the input data to obtain processed input data, wherein the processed input data includes a processed input neuron and a processed weight [Buffer Controller (BC) receives and processes input neurons/weights . Zhang at section III(A), 1st paragraph; section III(B), 4th paragraph; section III(C), 1st paragraph; Figs. 4, 5]; 
the input data includes first input data and second input data [Input data includes multiple input neurons (i.e. first input data and second input data). Zhang at section III(E)], 
the neural network operation module further includes a first input caching unit and a second input caching unit between the direct memory access unit and the mapping unit [Neural buffers NBin (i.e. first and second input caching units) store input neurons between the DMA module and the buffer controller (i.e. mapping unit). Zhang at section III(A), 1st paragraph; section III(E); Fig. 4], wherein 
the first input caching unit is configured to cache first input data obtained from the storage unit by the direct memory access unit, wherein the first input data includes at least one input neuron or at least one weight [One of NBin neural buffers (i.e. first input caching unit) stores an input neuron (i.e. first input data), which was obtained from memory by the DMA module. See Zhang at section III(A), 1st paragraph; section III(E); Fig. 4], and 
the second input caching unit is configured to cache second cache data obtained from the storage unit by the direct memory access unit, wherein the second cache data includes at least one input neuron or at least one weight, and the second cache data is inconsistent with the first cache data [One of NBin neural buffers (i.e. second input caching unit) stores another input neuron (i.e. second cache data), which was obtained from memory by the DMA module. See Zhang at section III(A), 1st paragraph; section III(E); Fig. 4. The another input neuron is inconsistent from the first cache data by being a different piece of data.]; 
an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit [Control Processor (CP) that obtains instructions from an instruction buffer (i.e. instruction caching unit) and decodes the instructions to be executed by the computation unit (i.e. operation unit). Zhang at section III(A), 1st paragraph; section III(D); Fig. 4]; 
the operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result [Computation Unit obtains input neurons and weights and performs instructions/operations on them to obtain results. Zhang at section III(A), 1st paragraph; section III(B); Fig. 4]; and 
an output caching unit configured to cache the operation result [Neural buffers NBout stores results. Zhang at section III(A), 1st paragraph; section III(C), 1st paragraph; section III(E), 1st paragraph; Fig. 4]. 
a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the mapping unit, or the output caching unit [DMA module read/writes data between the off chip memory (i.e. storage unit) and the instruction buffer (i.e. instruction caching unit), the BC (i.e. mapping unit), NBout (i.e. output caching unit). See Zhang at section III(A), 1st paragraph; section III(D); section III(F), 2nd paragraph; Fig. 4].

Regarding claim 9, Zhang teaches the neural network operation module of claim 1, wherein the neural network operation module is configured to perform a sparse neural network operation and a dense neural network operation [Computation Unit performs operations on sparse and dense neural networks (i.e. a sparse neural network operation and a dense neural network operation). See Zhang at section III(B), 4th paragraph], and wherein the instruction caching unit is configured to cache the neural network instruction read by the direct memory access unit [The instruction buffer stores instructions read by the DMA. See Zhang at section III(D); section III(F), 2nd paragraph].

Regarding claim 10, Zhang teaches an electronic device, comprising a neural network operation module that includes:
a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the processed input data includes a processed input neuron and a processed weight [Buffer Controller (BC) receives and processes input neurons/weights . Zhang at section III(A), 1st paragraph; section III(B), 4th paragraph; section III(C), 1st paragraph; Figs. 4, 5]; 
an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit [Control Processor (CP) that obtains and decodes the instructions to be executed by the computation unit (i.e. operation unit). Zhang at section III(A), 1st paragraph; section III(D); Fig. 4]; 
the operation unit configured to obtain the processed input neuron and the processed weight and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result [Computation Unit obtains input neurons and weights and performs instructions/operations on them to obtain results. Zhang at section III(A), 1st paragraph; section III(B); Fig. 4]; and 
an output caching unit configured to cache the operation result [Neural buffers NBout stores results. Zhang at section III(A), 1st paragraph; section III(C), 1st paragraph; section III(E), 1st paragraph; Fig. 4].

Regarding claim 11, Zhang teaches a neural network operation method, comprising
processing input data to obtain processed input data [Buffer Controller (BC) receives and processes input neurons/weights, thereby obtaining processing input data. Zhang at section III(A), 1st paragraph; section III(C), 1st paragraph; Figs. 4, 5]; 
obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction [Control Processor (CP) that obtains and decodes the instructions to be executed by the computation unit (i.e. operation unit). Zhang at section III(A), 1st paragraph; section III(D); Fig. 4]; and 
performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result [Computation Unit/PEs receives the processed neurons/inputs from the BC performs neural network instructions/operations on them to produce output neurons (i.e. results). Zhang at section III(A), 1st paragraph; section III(B), 1st paragraph; Figs. 4, 5, 6].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin et al., U.S. Patent Application Publication No. 2018/0330235 (herein Lin).

Regarding claim 2, Zhang teaches the neural network operation module of claim 1. Zhang doesn’t teach that the mapping unit includes: a second sparse processing unit configured to receive the first input data, obtain first connection data according to the first input data, and transmit the first connection data to a connection processing unit, a third sparse processing unit configured to receive the second input data, obtain second connection data according to the second input data, and transmit the second connection data to the connection processing unit, the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, the second data processing unit configured to process the first input data and the second input data according to the third connection data after receiving the first input data, the second input data, and the third connection data to obtain first output data and second output data, when the first input data includes the at least one input neuron and the second input data includes the at least one weight, the first connection data is connection data of the input neuron, the second connection data is connection data of the weight, the first output data is the processed input neuron, and the second output data is the processed weight; when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the first output data is the processed weight, and the second output data is the processed input neuron. In the same field of neural networks, Lin teaches a mapping unit (i.e. indexing unit) that includes: a second sparse processing unit configured to receive first input data, obtain first connection data according to the first input data, and transmit the first connection data to a connection processing unit [The memory unit receives neuron and weight arrays (i.e. one of which is the first input data) and obtains a neuron index and weight index (i.e. one of which is the first connection data) and transmits the first connection data to the bitwise AND unit (i.e. connection processing unit). Lin at paragraphs 24-27; FIG. 2], a third sparse processing unit configured to receive second input data, obtain second connection data according to the second input data, and transmit the second connection data to the connection processing unit [The memory unit receives neuron and weight arrays (i.e. the other of which is the second input data) and obtains a neuron index and weight index (i.e. the other of which is the first connection data) and transmits the first connection data to the bitwise AND unit (i.e. connection processing unit). Lin at paragraphs 24-27; FIG. 2], the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit [The bitwise AND unit 22 processes the neuron index and the weight index to obtain a common index (i.e. third connection data). Lin at paragraph 29; FIGS. 2 and 3B], the second data processing unit configured to process the first input data and the second input data according to the third connection data after receiving the first input data, the second input data, and the third connection data to obtain first output data and second output data [The multiplex units 25 select (i.e. process) the neurons and weights according to the common index. Lin at paragraph 35; FIGS. 2 and 3E], when the first input data includes the at least one input neuron and the second input data includes the at least one weight, the first connection data is connection data of the input neuron, the second connection data is connection data of the weight, the first output data is the processed input neuron, and the second output data is the processed weight [When the first input data is a neuron and the second input data is a weight then the first connection data is the neuron index and the second connection data is the weight index, where the first and second output data are the selected (i.e. processed) neurons and weights, respectively. See Lin at paragraphs 24-27, 35; FIGS. 2, 3B, 3E]; when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the first output data is the processed weight, and the second output data is the processed input neuron [When the first input data is a weight and the second input data is a neuron then the first connection data is the weight index and the second connection data is the neuron index, where the first and second output data are the selected (i.e. processed) weights and neurons, respectively. See Lin at paragraphs 24-27, 35; FIGS. 2, 3B, 3E]. Lin teaches that selecting nonzero entries of neurons and weights using indexing as detailed (i.e. combining indexes/connection data from both the neuron and weight) reduces data load and movement as well computation, thereby saving power consumption and improving computation speed of the neural network [Lin at paragraphs 11and 36]. Therefore, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the invention, to modify Zhang’s buffer controller (i.e. mapping unit) to use the dual indexing mechanism of Lin, thereby having the mapping unit include: a second sparse processing unit configured to receive the first input data, obtain first connection data according to the first input data, and transmit the first connection data to a connection processing unit, a third sparse processing unit configured to receive the second input data, obtain second connection data according to the second input data, and transmit the second connection data to the connection processing unit, the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, the second data processing unit configured to process the first input data and the second input data according to the third connection data after receiving the first input data, the second input data, and the third connection data to obtain first output data and second output data, when the first input data includes the at least one input neuron and the second input data includes the at least one weight, the first connection data is connection data of the input neuron, the second connection data is connection data of the weight, the first output data is the processed input neuron, and the second output data is the processed weight; when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the first output data is the processed weight, and the second output data is the processed input neuron in order to reduces data load and movement as well computation, thereby saving power consumption and improving computation speed of the neural network.

Regarding claim 13, Zhang teaches the method of claim 11, wherein the input data includes first input data and second input data, and the processed input data includes the processed first input data and the processed second input data [Input data includes multiple input neurons/weights (i.e. first input data and second input data, which are processed by the BC. Zhang at section III(A), 1st paragraph; section III(B), 4th paragraph; section III(C), 1st paragraph; section III(E); Figs. 4, 5], the processing the input data to obtain the processed input data includes: 
processing the second input data to obtain the first connection data and the processed second output data [A synapse/weight (i.e. second input data) is examined/processed to obtain the connection data indicating which synapses/weights exist (i.e. processed second output data. See Zhang at section III(C), 3rd and 4th], processing the first input data according to the first connection data to obtain the processed second input data [An input neuron (i.e. first input data) is processed according to connection data to obtain (i.e. processed second input data). Zhang at section III(C), 3rd and 4th paragraphs; Fig. 9]. 
Zhang doesn’t teach that when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron. In the same field of neural networks, Lin teaches processing input data to obtain processed input data, wherein the input data includes first input data and second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: processing the second input data to obtain the first connection data and the processed second output data, processing the first input data according to the first connection data to obtain the processed second input data, and when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron [Index module processes neurons and corresponding weights (i.e. first and second input data) according to the neuron index and weight index (i.e. first connection data) to provide common non-zero neurons and weights (i.e. processed first and second input data). Lin at paragraphs 23-25, 27, 29, 35; FIGS. 2 and 3E]. Lin teaches that selecting nonzero entries of neurons and weights using indexing as detailed (i.e. combining indexes/connection data from both the neuron and weight) reduces data load and movement as well computation, thereby saving power consumption and improving computation speed of the neural network [Lin at paragraphs 11and 36]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zhang’s buffer controller (i.e. mapping unit) to use the dual indexing mechanism of Lin, thereby processing input data to obtain processed input data, wherein the input data includes first input data and second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: processing the second input data to obtain the first connection data and the processed second output data, processing the first input data according to the first connection data to obtain the processed second input data, and when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron, in order to reduces data load and movement as well computation, thereby saving power consumption and improving computation speed of the neural network.

Regarding claim 14, Zhang teaches the method of claim 11, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight [Buffer Controller (BC) receives and processes input neurons/weights to generate processed input neuron/weight. Zhang at section III(A), 1st paragraph; section III(B), 4th paragraph; section III(C), 1st paragraph; Figs. 4, 5]. Zhang doesn’t teach the processing input data to obtain the processed input data includes: obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight. In the same field of neural networks, Lin teaches a mapping unit configured to process input data for a neural network wherein the processing input data to obtain the processed input data includes: obtaining connection data of an input neuron and connection data of a weight according to the input neuron and the weight, processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data [A neuron index (i.e. connection data of an input neuron) and a weight index (i.e. connection data of a weight) is recited and the AND operation is performed on the indexes, thereby generating a common index (i.e. second connection data). Lin at paragraphs 27-29; FIGS. 2 and 3B], and processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight [The common index (i.e. second connection data) is used to select (i.e. process) the corresponding input neuron and weight. Lin at paragraph 35; FIGS. 2 and 3E]. Lin teaches that selecting nonzero entries of neurons and weights using indexing as detailed (i.e. combining indexes/connection data from both the neuron and weight) reduces data load and movement as well computation, thereby saving power consumption and improving computation speed of the neural network [Lin at paragraphs 11and 36]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Zhang’s buffer controller (i.e. mapping unit) to use the dual indexing mechanism of Lin, thereby having the processing input data to obtain the processed input data include: obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight, in order to reduces data load and movement as well computation, thereby saving power consumption and improving computation speed of the neural network.

Regarding claim 15, Zhang and Lin teach the neural network operation module of claim 14, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data [A neuron index (i.e. connection data of an input neuron) and a weight index (i.e. connection data of a weight) is recited and the AND operation is performed on the indexes, thereby generating a common index (i.e. second connection data). Lin at paragraphs 27-29; FIGS. 2 and 3B].

Regarding claim 19, Zhang and Lin teaches the method of claim 13, wherein the processing the input data to obtain the processed input data includes: when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight [Processing the neurons and corresponding weights (i.e. first and second input data) includes selecting, according to the neuron index and weight index (i.e. first connection data), to provide common non-zero neurons and weights (i.e. processed first and second input data). Lin at paragraphs 23-25, 27, 29, 35; FIGS. 2 and 3E].


Allowable Subject Matter
Claims 3-8, 12, 16-18, and 20 are subject to rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and/or double patenting and are dependent upon a rejection base claim but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and/or double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, doesn’t teach or suggest (in combination with all other claim limitations): 
“when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron corresponding to the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron corresponding to the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron” as recited in claim 3; 
“wherein before processing the input data, the mapping unit is further configured to: group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights” as recited in claim 8 and similar limitations in claim 12;
“wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and performing the and operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data” as recited in claim 16;
“wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data” as recited in claim 17;
“when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data” as recited in claim 18;
Claims 4-7 depend from claim 3 and are consider allowable for at least the reasons given above regarding claim 3.
Claim 20 depends from claim 16 and is considered allowable for at least the reasons given above regarding claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Page et al., “SPARCNet: A Hardware Accelerator for Efficient Deployment of Sparse Convolutional Networks”, teaches a neural network accelerator employing sparsification techniques including structured feature pruning and dynamic feature pruning.
Parashar et al. “SCNN: An Accelerator for Compressed-sparse Convolutional Neural Networks”, teaches a neural network accelerator that exploits zero-values weights and activation using a compressed encoding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123